FILE COPY




                                      COURT OF APPEALS
                                       SECOND DISTRICT            OF      TEXAS
CHIEF JUSTICE                                                                        CLERK
 BONNIE SUDDERTH                        TIM CURRY CRIMINAL JUSTICE CENTER              DEBRA SPISAK
                                             401 W. BELKNAP, SUITE 9000
JUSTICES                                   FORT WORTH, TEXAS 76196-0211              CHIEF STAFF ATTORNEY
  LEE GABRIEL                                                                         LISA M. WEST
  ELIZABETH KERR                                  TEL: (817) 884-1900
  J. WADE BIRDWELL                                                                   GENERAL COUNSEL
  DABNEY BASSEL                                  FAX: (817) 884-1932                  CLARISSA HODGES
  DANA WOMACK
  MIKE WALLACH                                  www.txcourts.gov/2ndcoa



                                            October 31, 2019

    District Clerk, Jack County                             Gregory P. Lowery
    100 N. Main, Suite 310                                  Assistant District Attorney
    Jacksboro, TX 76458                                     101 North Trinity, Suite 200
    * DELIVERED VIA E-MAIL *                                Decatur, TX 76234-1449
                                                            * DELIVERED VIA E-MAIL *
    J. Jeffrey Springer
    Springer & Lyle, L.L.P.                                 Hon. Brock Smith
    1807 Westminster                                        Judge, 271st District Court
    Denton, TX 76205                                        Jack & Wise Counties
    * DELIVERED VIA E-MAIL *                                P.O. Box 805
                                                            Decatur, TX 76234
    Hon. David L. Evans                                     * DELIVERED VIA E-MAIL *
    Regional Presiding Judge
    Tom Vandergriff Civil Courts Building
    100 N. Calhoun, 4th Floor
    Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:       02-19-00012-CR, 02-19-00323-CR
                     Trial Court Case Number:       4879, 4880

    Style:           Jonathon Allen Moore
                     v.
                     The State of Texas

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.

                                                               Respectfully yours,

                                                               DEBRA SPISAK, CLERK
                   FILE COPY

02-19-00012-CR
October 31, 2019
Page 2